Graves, J.
The bank sued the defendant as endorser of a note for $5,000. The defense was that the endorsement was not genuine, and the usual affidavit in denial *711of execution was filed. The evidence for the hank to prove that the endorsement was genuine was confined to the testimony of certain experts who were allowed to compare it before the jury with signatures of the defendant to papers in the cause and admitted to be his.
This was proper. Vinton v. Peck, 14 Mich., 295. The defend ant,,being sworn in his own behalf denied the endorsement.
He was then cross-examined and was questioned in regard to his having signed papers not in the case, and was asked in particular whether he would not produce signatures made prior to the note in suit and whether he would not write his name there in court.
The judge excluded all these inquiries on objection, and it is of these rulings that complaint is made.
The object of the questions was to bring into the case extrinsic signatures for the purpose of comparison by the jury, and we think the judge was correct in ruling against it. The view explained in Vinton v. Peck, supra, applied.
There is no error, and the judgment is affirmed with costs.
The other Justices concurred.